After a careful study of the record in this case I am of the opinion that the overwhelming weight of the reasonable and believable testimony clearly discloses that after the southbound car had stopped at the intersection, for the traffic light to change from red to green, it then proceeded to the east for the purpose of entering a street leading toward the business section of the City of Ellisville and then suddenly stopped across the east side of the public highway upon seeing the appellant's car approaching the intersection from the south, thereby rendering it necessary that the appellant swerve his car to the right and off the pavement, in order to go around the other car and avoid a collision therewith; that in doing so the appellant was not in position to see the pedestrians ahead until he was in such proximity to them as to be unable to avoid striking the deceased. That, therefore, if the appellant was guilty of negligence it consisted in his failure to anticipate that the other car might turn to the east in front of him, as it had no right to do, at a time when he had the first right to proceed across the intersection, and also in not having his own car under such control that he could have avoided the accident after being confronted with the impending emergency; it being shown that after the position of the other car across the highway and of the pedestrians respectively became known to him he put forth every effort to avoid a collision with the car and to get his own back onto the pavement before striking the deceased. Moreover the driver of the other car fully corroborated the foregoing version of the facts.
Since it was held in the case of Gregory v. State, 152 Miss. 133,118 So. 906, 909, that criminality cannot be predicated upon mere negligence or carelessness, but only upon "that degree of negligence or carelessness which is denominated as gross and which constitutes such a departure from what would be the conduct of an ordinarily *Page 125 
careful and prudent man under the same circumstances as to furnish evidence of indifference to consequences," I do not think it safe to sustain the conviction of manslaughter in this case on the ground of culpable negligence, unless the result of another trial should warrant it.
Griffith and Anderson, JJ., concur in this dissent.